              Case 1:20-cv-04944-GBD Document 19 Filed 08/27/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MEGAN LUNDY, Individually and on             Case No. 1:20-cv-04944-GBD
Behalf of All Others Similarly Situated,

                              Plaintiff,

         v.

IDEANOMICS, INC., ALFRED POOR,
BRUNO WU, and CONOR MCCARTHY,

                              Defendants.


ANDREW KIM, Individually and on Behalf       Case No. 1:20-cv-05203-GBD
of All Others Similarly Situated,

                              Plaintiff,

         v.

IDEANOMICS, INC., ALFRED POOR,
BRUNO WU, and CONOR MCCARTHY,

                              Defendants.


       NOTICE OF MOTION AND MOTION TO CONSOLIDATE THE RELATED
      ACTIONS, APPOINT GARY SONS AS LEAD PLAINTIFF AND APPROVE THE
                       SELECTION OF LEAD COUNSEL




010935-11/1337046 V1
         Case 1:20-cv-04944-GBD Document 19 Filed 08/27/20 Page 2 of 4




TO: ALL PARTIES AND THEIR COUNSEL OF RECORD

       PLEASE TAKE NOTICE that pursuant to the Lead Plaintiff provisions of the Private

Securities Litigation Reform Act of 1995 (“PSLRA”), codified as Section 27(a)(3) of the

Securities Act of 1933, 15 U.S.C. § 77z-1(a)(3) (2013), and/or Section 21D(a)(3) of the

Securities Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(3), class member Gary Sons (“Mr. Sons”

or “Movant”) hereby moves the Honorable Judge George B. Daniels, United States District

Court for the Southern District of New York, for entry of an Order: (1) consolidating the above-

captioned actions (the “Related Actions”); (2) appointing Mr. Sons as Lead Plaintiff in this

action against Ideanomics, Inc. (“Ideanomics,” “IDEX,” or the “Company”), and certain

Ideanomics senior officers (referred to collectively as “Defendants”), (3) approving Mr. Sons’s

selection of Hagens Berman Sobol Shapiro LLP (“Hagens Berman”) as Lead Counsel in this

action, and (4) granting such other and further relief as the Court may deem just and proper.

       This motion is based on this notice of motion and motion, the memorandum of law in

support thereof, the declaration of Lucas E. Gilmore in support of this motion, the pleadings and

records on file in this action, and any other written or oral argument or other matter that may be

presented to the Court and that the Court may consider in deciding this motion.

       Mr. Sons makes this motion on the grounds that the Related Actions share common

factual and legal issues and on the belief that he is the most “adequate plaintiff” as defined in the

PSLRA because:

   1. Mr. Sons has the largest known financial interest in the relief sought by the Class. Mr.

       Sons has incurred substantial losses as a result of his purchase and/or acquisition of

       shares of Ideanomics securities; and




                                                -1-
         Case 1:20-cv-04944-GBD Document 19 Filed 08/27/20 Page 3 of 4




   2. Mr. Sons satisfies the typicality and adequacy requirements of Federal Rule of Civil

       Procedure 23.

       WHEREFORE, Mr. Sons respectfully requests that the Court: (1) consolidate the Related

Actions; (2) appoint Mr. Sons as the Lead Plaintiff pursuant to Section 21D(a)(3)(B) of the

Exchange Act; (3) approve Mr. Sons’s selection of Lead Counsel for the class; and (4) grant such

other and further relief as the Court may deem just and proper.

DATED: August 27, 2020                       Respectfully submitted,


                                             HAGENS BERMAN SOBOL SHAPIRO LLP

                                             By /s/ Jason A. Zweig
                                                 JASON A. ZWEIG, JZ-8107
                                             555 Fifth Avenue, Suite 1700
                                             New York, NY 10017
                                             Telephone: (212) 752-5455
                                             Facsimile: (917) 210-3980
                                             jasonz@hbsslaw.com

                                             Reed R. Kathrein
                                             Lucas E. Gilmore
                                             Danielle Smith
                                             HAGENS BERMAN SOBOL SHAPIRO LLP
                                             715 Hearst Avenue, Suite 202
                                             Berkeley, CA 94710
                                             Telephone: (510) 725-3000
                                             Facsimile: (510) 725-3001
                                             reed@hbsslaw.com
                                             lucasg@hbsslaw.com
                                             danielles@hbsslaw.com

                                             Steve W. Berman
                                             HAGENS BERMAN SOBOL SHAPIRO LLP
                                             1301 Second Avenue, Suite 2000
                                             Seattle, WA 98101
                                             Telephone: (206) 623-7292
                                             Facsimile: (206) 623-0594
                                             steve@hbsslaw.com

                                             Counsel for [Proposed] Lead Plaintiff
                                             Gary Sons



                                               -2-
         Case 1:20-cv-04944-GBD Document 19 Filed 08/27/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 27, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to the e-

mail addresses registered in the CM/ECF system, as denoted on the Electronic Mail Notice List,

and I hereby certify that I have mailed a paper copy of the foregoing document via the United

States Postal Service to the non-CM/ECF participants indicated on the Manual Notice List

generated by the CM/ECF system.

                                                                /s/ Jason A. Zweig
                                                               JASON A. ZWEIG




                                               -3-
